Poch, J. This claim arises out of a criminal offense which occurred on November 3, 1975, at or near 543 North Waller Avenue, Chicago, Illinois. The Claimant seeks compensation pursuant to the applicable provisions of the “Crime Victims Compensation Act,” hereafter referred to as the Act, (Ill. Rev. Stat., Ch. 70, Sec. 71, et seq.). Based on the investigatory report of the Attorney General the claim was denied on December 27,1977, for Claimant’s failure to prove a pecuniary loss of more than $200.00 as the result of the violent crime as required by Sec. 3(b) of the Act. At the request of the Claimant, who objected to this order, the claim was assigned to a Commissioner for a full hearing on the merits. On September 6,1978, a hearing was conducted by Commissioner Leo J. Spivack, at this hearing the following facts were established by a preponderance of the evidence: The Claimant was the victim of a violent crime as defined in Sec. 2(c) of the Act, to wit: Robbery (Ill. Rev. Stat., Ch. 38, Section 18-1). As the result of the injury to her knee suffered in the robbery, the Claimant was treated at Michael Reese Hospital as an outpatient for which services she was billed $26.00 of which $15.00 was paid by insurance, leaving the net amount of $11.00 being paid by the Claimant. At the time of the criminal offense the Claimant was employed by the Chicago Board of Education and by the Federal Government. She had been so employed for more than six months before the offense. In November 1975 she earned the sum of $499.59 and did not loose any time or earnings from her employment as the result of the criminal offense. The Claimant alleges that she developed a hearing loss which she attributes to this offense. At the hearing the Claimant was unable to produce any admissable or credible evidence, to support her contention. No medical evidence was offered by her to support her contention. The evidence offered by the Claimant was not sufficient to prove any causal connection between the criminal offense and the subsequent hearing loss. The Claimant has failed to prove by competent and credible evidence that as a result of the criminal offense she incurred medical or hospital expenses or compensable loss of earnings in excess of $200.00 as required by the provisions of Section 3(b) of the Act. Any claim for loss or damage to her personal property is barred by the provisions of Section 4 of the Act. Therefore, the Claimant is not entitled to compensation pursuant to the Act. It is hereby ordered that the order of December 27, 1977, denying the claim of Jean Rosenbaum stand and remains in full force and effect.